Title: From Thomas Jefferson to Feger, Gramont & Cie., 4 July 1787
From: Jefferson, Thomas
To: Feger, Gramont & Cie.



Gentlemen
Paris July 4. 1787.

Monsieur Grand has just informed me that there is arrived at Bourdeaux to your address a box of seeds for me. I will beg the favor of you to forward them by land, either by the Fourgon, Messagerie or Diligence as you shall think best. If it be small it might come better by the Diligence. Any expences occurring herein you will be so good as to notify to Mr. Grand who will pay them. I have the honor to be with much esteem & respect Gentlemen Your most obedient & most humble servt,

Th: Jefferson

